     Case 1:12-cv-01156-DAD-BAM Document 150 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SUSAN MAE POLK,                                  Case No. 1:12-cv-01156-DAD-BAM (PC)
12                       Plaintiff,                    ORDER REQUIRING DEFENDANT TO
                                                       RESPOND TO PLAINTIFF’S MOTION FOR
13           v.                                        EXTENSION OF TIME TO OPPOSE
                                                       MOTION FOR SUMMARY JUDGMENT
14    LATTIMORE, et al.,
                                                       (ECF No. 149)
15                       Defendants.
                                                       Opposition Deadline: August 30, 2021
16

17          Plaintiff Susan Mae Polk (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s fifth amended complaint against Defendant Baron for retaliation in violation of the

20   First Amendment and deliberate indifference in violation of the Eighth Amendment.

21          On July 23, 2021, Defendant Baron filed a motion for summary judgment for failure to

22   exhaust administrative remedies. (ECF No. 147.) Plaintiff’s opposition is due on or before

23   August 16, 2021. (See ECF No. 148.) Currently before the Court is Plaintiff’s motion for a sixty-

24   day extension of time to file her opposition to that motion, filed August 6, 2021 and docketed on

25   August 9, 2021. (ECF No. 149.)

26           The Court finds it appropriate to obtain a response from Defendant Baron regarding the

27   motion. Accordingly, Defendant Baron shall file a response to Plaintiff’s motion for extension of

28   time, (ECF No. 149), on or before August 30, 2021. Plaintiff’s reply, if any, is due within seven
                                                       1
     Case 1:12-cv-01156-DAD-BAM Document 150 Filed 08/10/21 Page 2 of 2


 1   (7) days from the date of service of Defendant’s response.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    August 10, 2021                           /s/ Barbara   A. McAuliffe   _
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
